Title: James Madison to Robert Walsh, 25 January 1831
From: Madison, James
To: Walsh, Robert


                        
                            
                                Dear Sir
                            
                            
                                
                                    
                                
                                Jan. 25, 1831
                            
                        
                        
                            Confidential
                        
                        
                        The publication which gave rise to the inclosed observations, having first appeared in the National Gazettes,
                            I ask the favor of you, to allow them the advantage of issuing from the same source & of circulating thro the same channel.
                            I have thought it best to leave them without a name, that no feelings of any sort towards the writer may mingle themselves
                            with the impressions made on the readers I take the occasion Sir, to renew to you the assurances of my high esteem, & with
                            an offer of my cordial salutations
                        
                            
                                
                            
                        
                    